On November 29, 2005, the defendant was sentenced to the following: Charge I; One hundred (100) years in the Montana State Prison, with no time suspended, for the offense of Sexual Intercourse Without Consent, a felony; and Charge II: One hundred (100) years in the Montana State Prison, with no time suspended, for the offense of Sexual Assault, a felony. These terms are to run concurrently. The Defendant is ineligible for parole on both charges for twenty-five (25) years. Furthermore, the Defendant shall not be eligible for parole unless he has successfully completed the sexual offender I and II courses at the Montana State Prison.
On March 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Sasha Brownlee. The state was represented by Geoffrey Mahar.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive only that the twenty-five (25) year parole ineligibility period on both charges does not allow the Defendant to be available for sexual offender treatment programs until after the Defendant completes his parole restriction.
*4DATED this 17th day of March, 2006.
Therefore, it is the unanimous decision of the Sentence Review Division that sentence shall be affirmed and the ineligibility for parole for twenty-five (25) years shall be omitted on both charges. The Defendant shall remain ineligible for parole until he successfully completes the sexual offender I and II courses at the Montana State Prison. The terms and conditions shall remain as imposed in the November 29, 2005 Judgment.
Done in open Court this 7th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.